ACCEPTED
                                                                                   03-14-00694-CV
                                                                                           5866628
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              6/29/2015 3:35:27 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                               NO. 03-14-00694-CV

                                                                   FILED IN
                            In the Third Court of Appeals   3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            6/29/2015 3:35:27 PM
                                   Austin, Texas
                                                              JEFFREY D. KYLE
                                                                    Clerk



                           ANTHONY PASSEUR, APPELLANT

                                         v.
          FEDERAL HOME LOAN MORTGAGE CORPORATION, APPELLEE


                        APPEAL FROM CAUSE NO. 14-0981-CC4
                        COUNTY COURT AT LAW NUMBER FOUR
                            WILLIAMSON COUNTY, TEXAS
                          HON. JOHN MCMASTER PRESIDING


               APPELLANT’S MOTION TO DISMISS APPEAL


Stephen Casey
Texas Bar No. 24065015
                                                         ORAL
CASEY LAW OFFICE, P.C.                                 ARGUMENT
595 Round Rock West Drive                              REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Anthony Passeur




                                          i
1. Comes now, Appellant, Anthony Passeur, and files his motion to dismiss his
   appeal from Williamson County Court at Law Number Four. Appellant no
   longer wishes to pursue this appeal and respectfully moves this Court to dismiss
   his appeal and remove this case from the court’s docket.

                                    PRAYER

Appellant prays the Court will grant the motion.



                                      Respectfully submitted,


                                         /s/ Stephen Casey

                                      Stephen Casey
                                      Texas Bar No. 24065015

                                      595 Round Rock West Drive, Suite 102
                                      Round Rock, Texas 78681
                                      Telephone: 512-257-1324
                                      Fax: 512-853-4098
                                      stephen@caseylawoffice.us


                     CERTIFICATE OF CONFERENCE
      I hereby certify that upon receiving communication from Appellant I sent an
electronic communication to opposing counsel, Travis Gray, notifying him of the
communication from Appellant to my office. The appeal was due June 26, 2015. I
have called on two separate occasions today, June 29, 2015, and was unable to
reach opposing counsel. To delay would prejudice my client further.


                                      /s/Stephen Casey




                                        1
                           CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing motion has
been served on Monday, June 29, 2015, on the following via facsimile transmission
or the state efiling service:


       Travis Gray
       Jack O’Boyle and Associates
       travis@jackoboyle.com


                                     /s/ Stephen Casey




                                       2